DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
2.	The amendment filed on 10/11/2022 has been entered into this application. 

CLAIM INTERPRETATION

3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


4.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitations are: 
“evaluation device configured for” and “evaluation device adapted to” in claims 1, 7, 9, 13, 14, 19, 26 and 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).	

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claims 1 and 34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 59 of U.S. Co-pending Application No. 16461670 in view of US Patent Pub. No. 2015/0286340 A1 By Send et al (hereinafter Send). 

Although the claims at issue are not identical, they are not patentably distinct from each other. 

The instant application claim 1, correspond to the claim 1 of Co-pending Application No. 16461670. However, only difference being “at least one angle dependent optical element adapted to generate at least one light beam having at least one beam profile depending on an angle of incidence of an incident light beam propagating from the object towards the detector and illuminating the angle dependent optical element, wherein the angle dependent optical element comprises at least one optical element selected from the group consisting of: at least one optical fiber, in particular at least one multifurcated optical fiber, in particular at least one bifurcated optical fiber; at least one lens array arranged in at least one plane perpendicular to an optical axis of the detector, in particular at least one microlens array; at least one optical interference filter; at least one nonlinear optical element, in particular one birefringent optical element; wherein the evaluation device is configured for deriving the combined signal Q by one or more of dividing the sensor signals, dividing multiples of the sensor signals, dividing linear combinations of the sensor signals; wherein the evaluation device is configured for using at least one predetermined relationship between the combined signal Q and the longitudinal coordinate for determining the longitudinal coordinate” in claim 1 of the instant application.

Also the instant application claim 34, correspond to the claim 59 of Co-pending Application No. 16461670. However, only difference being “providing at least one angle dependent optical element and generating at least one light beam having at least one beam profile depending on an angle of incidence” in claim 34 of the instant application. 

Claims 1 and 34 of the instant application correspond to the patented claims as follows:

Instant application
Co-pending Application No. 16461670
1
1 + 6 + 7
34
59



Regarding Claim 1, Co-pending Application No. 16461670 teaches all the limitations of the instant claim except limitations mentioned above.
However, Send teaches at least one angle dependent optical element (Fig. 1 @ 114, Abstract) adapted to generate at least one light beam (Fig. 1 @ 114, 116, w1, Par. [0041, 0557], i.e. the light beam which has passed through 114 and impinged on 116) having at least one beam profile depending on an angle of incidence of an incident light beam (Fig. 1 @ 136, Abstract, Par. [0559]) propagating from the object (Fig. 1 @ 124, Par. [0558]) towards the detector (Fig. 1 @ 124, Par. [0558]) and illuminating (Fig. 1 @ 136, Abstract. Illuminating by the light 136) the angle dependent optical element (Fig. 1 @ 114, Abstract), wherein the angle dependent optical element (Fig. 1 @ 114, Abstract) comprises at least one optical element selected from the group consisting of: at least one optical fiber, in particular at least one multifurcated optical fiber, in particular at least one bifurcated optical fiber; at least one lens array arranged in at least one plane perpendicular to an optical axis of the detector, in particular at least one microlens array (Par. [0029]); at least one optical interference filter; at least one nonlinear optical element, in particular one birefringent optical element; wherein the evaluation device (Fig. 1 @ 120, Abstract, Par. [0558]) is configured for deriving the combined signal Q (Par. [0232, 0567, 0572], thus teaches a combined signal Q) by one or more of dividing the sensor signals, dividing multiples of the sensor signals, dividing linear combinations of the sensor signals (Fig. 1 @ S1, S2, Par. [0041, 0558, 0561]); wherein the evaluation device is configured for using at least one predetermined relationship between the combined signal Q and the longitudinal coordinate for determining the longitudinal coordinate (Par. [0085, 0103]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Co-pending Application No. 16461670 by Send as taught above such that the above mentioned limitations are accomplished in order to obtain a predictable result.

Regarding Claim 34, Co-pending Application No. 16461670 teaches all the limitations of the instant claim except limitations mentioned above.

However, Send teaches providing at least one angle dependent optical element and generating at least one light beam having at least one beam profile depending on an angle of incidence (See Claim 1 rejection. Note: Apparatus claim can be used to implement method claim).

	Claims 2-14, 18-27 and 35-36 are also rejected, because of their dependency status from claims 1 and 34.

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 1-3, 9-13, 18, 23-24, 34 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Pub. No. 2015/0286340 A1 By Send et al (hereinafter Send).

Regarding Claim 1, Send teaches a detector (Fig. 1 @ 110, Title, Abstract) for determining a position of at least one object, the detector (Also see Fig. 3-5, 8) comprising: 
at least one angle dependent optical element (Fig. 1 @ 114, Abstract) adapted to generate at least one light beam (Fig. 1 @ 114, 116, w1, Par. [0041, 0557], i.e. the light beam which has passed through 114 and impinged on 116) having at least one beam profile depending on an angle of incidence of an incident light beam (Fig. 1 @ 136, Abstract, Par. [0559]) propagating from the object (Fig. 1 @ 124, Par. [0558]) towards the detector (Fig. 1 @ 124, Par. [0558]) and illuminating (Fig. 1 @ 136, Abstract. Illuminating by the light 136) the angle dependent optical element (Fig. 1 @ 114, Abstract), wherein the angle dependent optical element (Fig. 1 @ 114, Abstract) comprises at least one optical element selected from the group consisting of: at least one optical fiber, in particular at least one multifurcated optical fiber, in particular at least one bifurcated optical fiber; at least one lens array arranged in at least one plane perpendicular to an optical axis of the detector, in particular at least one microlens array (Par. [0029]); at least one optical interference filter; at least one nonlinear optical element, in particular one birefringent optical element; 
at least one transfer device (Fig. 1 @ 126, Par. [0558]), wherein the transfer device has at least one focal length in response to the at least one incident light beam (Fig. 1 @ 136, Par. [0559]) propagating from the object (Fig. 1 @ 124, Par. [0558]) to the detector (Fig. 1 @ 124, Par. [0558]);
at least two optical sensors (Fig. 1 @ 116, Par. [0041, 0558, 0561]), wherein each optical sensor has at least one light sensitive area (Fig. 1 @ 138, Par. [0040, 0097, 0101, 0404, 0447, 0575]), wherein each optical sensor (Fig. 1 @ 116, Par. [0562]) is designed to generate at least one sensor signal (Fig. 1 @ S1, Par. [0041, 0558, 0561]) in response to an illumination of its respective light-sensitive area (Fig. 1 @ 138, Par. [0040, 0097, 0101, 0404, 0447, 0575]) by the light beam (Fig. 1 @ 114, 116, w1, Par. [0041, 0567], i.e. the light beam which has passed through 114 and impinged on 116) generated by the angle dependent optical element (Fig. 1 @ 114, Abstract);   
at least one evaluation device (Fig. 1 @ 120, Abstract, Par. [0558]) being configured for determining at least one longitudinal coordinate z of the object (Par. [0090, 0567, 0572]) by evaluating a combined signal Q from the sensor signals (Par. [0232, 0567, 0572], thus teaches a combined signal Q);
wherein the evaluation device (Fig. 1 @ 120, Abstract, Par. [0558]) is configured for deriving the combined signal Q (Par. [0232, 0567, 0572], thus teaches a combined signal Q) by one or more of dividing the sensor signals, dividing multiples of the sensor signals, dividing linear combinations of the sensor signals (Fig. 1 @ S1, S2, Par. [0041, 0558, 0561]);  

wherein the evaluation device is configured for using at least one predetermined relationship between the combined signal Q and the longitudinal coordinate for determining the longitudinal coordinate (Par. [0085, 0103]).  

Regarding Claim 2, Send teaches wherein the detector further comprises an illumination source for illuminating the object (Par. [0139]).  

Regarding Claim 3, Send teaches wherein the illumination source is adapted to illuminate the object through the angle dependent optical element (Par. [0107]: modulation device. Note: For examination purposes the Examiner is considering a “modulation device”. See 112 rejection above).  

Regarding Claim 9, Send teaches wherein the evaluation device (Fig. 1 @ 120, Abstract, Par. [0558]) is configured for deriving the combined signal Q (Par. [0232, 0567, 0572], thus teaches a combined signal Q) by 

    PNG
    media_image1.png
    148
    308
    media_image1.png
    Greyscale

wherein x and y are transversal coordinates (Par. [0025, 0075, 0565, 0613]), A1 and A2 are areas of the beam profile at a sensor position of the optical sensors (Fig. 1 @ 116, w1, w2,Par. [0041, 0567], and E(x,y,z0) denotes the beam profile given at the object distance z0 (Par. [0105, 0227]) thus satisfy the equation.  
 
Regarding Claim 10, Send teaches wherein the optical sensors are positioned off focus (Par. [0400, 0466]).  

Regarding Claim 11, Send as modified by Farrar teaches wherein the angle dependent optical element comprises at least one optical fiber having at least one entrance face (See Claim 5 rejection), wherein the entrance face is positioned off focus (Send, Fig. 1 @ 126, 128, 136, beam 136 is above the optical axis 128 thus teaches off focus).
Regarding Claim 12, Send teaches wherein each of the sensor signals (Fig. 1 @ S1, S2, Par. [0041, 0558, 0561]) comprises at least one information of at least one area of the beam profile of the light beam generated by the angle dependent optical element (Fig. 1 @ 114, Abstract), wherein the beam profile is selected from the group consisting of a trapezoid beam profile; a triangle beam profile; a conical beam profile and a linear combination of Gaussian beam profiles (Par. [0172]).  

Regarding Claim 13, Send teaches wherein the light-sensitive areas (Fig. 1 @ 138, Par. [0040, 0097, 0101, 0404, 0447, 0575]) are arranged such that a first sensor signal comprises information of a first area (Fig. 1 @ w1) of the beam profiles and a second sensor signal comprises information of a second area (Fig. 1 @ w2) of the beam profile, wherein the first area of the beam profile and the second area of the beam profile are one or both of adjacent or overlapping regions (Fig. 1 @ w1, w2 illustrates such configuration), wherein the evaluation device is configured to determine the first area of the beam profile and the second area of the beam profile (Par. [0080]), wherein the first area of the beam profile comprises essentially edge information of the beam profile (Par. [0121, 0129]) and the second area of the beam profile comprises essentially center information of the beam profile (Par. [0074, 0077-0078, 0083, 0565]), wherein the edge information comprises information relating to a number of photons in the first area of the beam profile and the center information comprises information relating to a number of photons in the second area of the beam profile (Par. [0102, 0632]), wherein the evaluation device is configured to derive the combined signal Q by one or more of dividing the edge information and the center information, dividing multiples of the edge information and the center information, dividing linear combinations of the edge information and the center information (Par. [0040, 0079, 0102, 0105], [0232, 0567, 0572], thus teaches a combined signal Q) (Fig. 1 @ S1, S2, Par. [0041, 0558, 0561]).

Regarding Claim 18, Send teaches wherein the optical sensors are partial diodes of a bi-cell or quadrant diode and/or comprise at least one CMOS sensor (Par. [0096, 0101, 0115, 0596]).  

Regarding Claim 23, Send teaches wherein the detector comprises a small baseline (Fig. 1 @ 110, 122, 128, illustrates such configuration, distance between 124 and 110).  

Regarding Claim 24, Send teaches wherein the optical sensors are partial diodes of a bi-cell or quadrant diode and/or comprise at least one CMOS sensor (Par. [0096, 0101, 0115, 0596]), and wherein a dividing line of the partial diodes (Fig. 1 @ 116) of the bi-cell or of the quadrant diode are arranged essential parallel or essential orthogonal (Fig. 1 @ 116) to the baseline (Fig. 1 @ 128). 
 
Regarding Claim 34, Send teaches a method for determining a position of at least one object by using at least one detector (See Claim 1 rejection. Note: Apparatus claim can be used to implement method claim), the method comprising the following steps: 
providing at least one angle dependent optical element and generating at least one light beam having at least one beam profile depending on an angle of incidence (See Claim 1 rejection); 
providing at least two optical sensors, wherein each optical sensor has at least one light sensitive area, wherein each optical sensor is designed to generate at least one sensor signal in response to an illumination of its respective light-sensitive area by the light beam generated by the angle dependent optical element (See Claim 1 rejection); 
illuminating each of the light-sensitive areas of the at least two optical sensors of the detector with the light beam generated by the angle dependent optical element, wherein, thereby, each of the light- sensitive areas generates at least one sensor signal (See Claim 1 rejection); and 
evaluating the sensor signals, thereby, determining at least one longitudinal coordinate z of the object, wherein the evaluating comprises deriving a combined signal Q of the sensor signals (See Claim 1 rejection).  

Regarding Claim 36, Send teaches a use of the detector for a purpose of use, selected from the group consisting of: 
a position measurement in traffic technology; 
an entertainment application; 
an optical data storage application; 
a security application; 
a surveillance application; 
a safety application; 
a human-machine interface application; 
a logistics application; 
an endoscopy application; 
a medical application; 
a tracking application; 
a photography application (Par. [0265]); 
a machine vision application; 
a robotics application; 
a quality control application; 
a 3D printing application; 
an augmented reality application; 
a manufacturing application; 
a use in combination with optical data storage and readout.   

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


12.	Claims 4, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Send.

Regarding Claim 4, Send teaches wherein a distance perpendicular to an optical axis (Fig. 1 @ 128, Par. [0558]) of the detector (Fig. 1 @ 110, Title, Abstract, Par. [0558]) between the illumination source (Fig. 1 @ 122, Par. [0558]) and the optical sensors (Fig. 1 @ 116, Par. [0041, 0558, 0561]) is small (Fig. 1, 3, 8 illustrates such configuration), but does not explicitly teach wherein the distance perpendicular to the optical axis of the detector between the illumination source and the optical sensors is less than 0.01 m, preferably less than 0.005 m, more preferably less than 0.0025 m.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange parts for different configurations (different distances) in order to obtain a predictable result, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Also, it is considered obvious to try all known solutions when there is a recognized need in the art (different distances), there had been a finite number of identified, predictable solutions to the recognized need, and when one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. See MPEP § 2143, E. Furthermore, such an arrangement would imply to one of ordinary skill in the art at the time of the invention to rearrange parts to obtain different distances.

Regarding Claim 25, Send teaches wherein the baseline (See Claim 23 rejection) but does not explicitly teach is less than 0.01 m, preferably less than 0.005 m, more preferably less than 0.0025 m.  

However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange parts for different configurations (different distances) in order to obtain a predictable result, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Also, it is well known to make elements of a system adjustable, where adjustability is needed in order to optimize the system configuration based on variations in distance. It has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954).

Also, it is considered obvious to try all known solutions when there is a recognized need in the art (different distances), there had been a finite number of identified, predictable solutions to the recognized need, and when one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. See MPEP § 2143, E. Furthermore, such an arrangement would imply to one of ordinary skill in the art at the time of the invention to rearrange parts to obtain different distances.

13.	Claims 5-6, 14, 19, 21-22, 26-27 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Send as applied to Claim 2 above in view of US Patent No. 4653905 by Farrar et al (hereinafter Farrar).

Regarding Claim 5, Send teaches wherein the angle dependent optical element and the detector and the illumination source (See Claim 1 rejection) but does not explicitly teach comprises at least one optical fiber having at least one entrance face, wherein a distance perpendicular to an optical axis of the detector between the illumination source and the entrance face of the optical fiber is small, wherein the distance perpendicular to the optical axis of the detector between the illumination source and the entrance face of the optical fiber is less than 0.01 m, preferably less than 0.005 m, more preferably less than 0.0025 m.

However, Farrar teaches at least one optical fiber having at least one entrance face (Fig. 1 @ 12 or 16).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Send by Farrar such that wherein the angle dependent optical element comprises at least one optical fiber having at least one entrance face is accomplished in order to obtain a predictable result.

Still lacking limitation such as: wherein a distance perpendicular to an optical axis of the detector between the illumination source and the entrance face of the optical fiber is small, wherein the distance perpendicular to the optical axis of the detector between the illumination source and the entrance face of the optical fiber is less than 0.01 m, preferably less than 0.005 m, more preferably less than 0.0025 m.

However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange parts for different configurations (different distances) in order to obtain a predictable result, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Also, it is well known to make elements of a system adjustable, where adjustability is needed in order to optimize the system configuration based on variations in distance. It has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954).

Also, it is considered obvious to try all known solutions when there is a recognized need in the art (different distances), there had been a finite number of identified, predictable solutions to the recognized need, and when one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. See MPEP § 2143, E. Furthermore, such an arrangement would imply to one of ordinary skill in the art at the time of the invention to rearrange parts to obtain different distances. 

Regarding Claim 6, Send teaches wherein the angle dependent optical element and the detector and the illumination source (See Claim 1 rejection) but does not explicitly teach comprises at least two optical fibers each having at least one entrance face, wherein the entrance faces are arranged concentric or on top of each other or parallel to each other or side by side, wherein a distance perpendicular to an optical axis of the detector between one or both entrance faces and the illumination source is less than 0.01 m, preferably less than 0.005 m, more preferably less than 0.0025 m.

However, Farrar teaches at least two optical fibers each having at least one entrance face, wherein the entrance faces are arranged concentric or on top of each other or parallel to each other or side by side (Fig. 1 @ 12, 16).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Send by Farrar such that wherein the angle dependent optical element comprises at least two optical fibers having at least one entrance face, wherein the entrance faces are arranged concentric or on top of each other or parallel to each other or side by side is accomplished in order to obtain a predictable result.

Still lacking limitation such as: wherein a distance perpendicular to an optical axis of the detector between one or both entrance faces and the illumination source is less than 0.01 m, preferably less than 0.005 m, more preferably less than 0.0025 m.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange parts for different configurations (different distances) in order to obtain a predictable result, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Also, it is well known to make elements of a system adjustable, where adjustability is needed in order to optimize the system configuration based on variations in distance. It has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954).

Also, it is considered obvious to try all known solutions when there is a recognized need in the art (different distances), there had been a finite number of identified, predictable solutions to the recognized need, and when one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. See MPEP § 2143, E. Furthermore, such an arrangement would imply to one of ordinary skill in the art at the time of the invention to rearrange parts to obtain different distances.

Regarding Claim 14, Send as modified by Farrar teaches wherein the angle dependent optical element comprises two optical fibers each having an entrance face (See Claim 6 rejection), wherein the entrance faces (Farrar, Fig. 1 @ 12, 16) are arranged such that a first sensor signal (Send, Fig. 1 @ S1, Par. [0041, 0558, 0561]) comprises information of a first area of the beam profiles (Send, Fig. 1 @ w1) and a second sensor signal (Send, Fig. 1 @ S2, Par. [0041, 0558, 0561]) comprises information of a second area of the beam profile (Send, Fig. 1 @ w2), wherein the first area of the beam profile and the second area of the beam profile are one or both of adjacent or overlapping regions (Send, Fig. 1 @ w1, w2 illustrates such configuration), wherein the evaluation device is configured to determine the first area of the beam profile and the second area of the beam profile (Send, Par. [0080]), wherein the first area of the beam profile comprises essentially edge information of the beam profile (Send, Par. [0121, 0129]) and the second area of the beam profile comprises essentially center information of the beam profile (Send, Par. [0074, 0077-0078, 0083, 0565]), wherein the edge information comprises information relating to a number of photons in the first area of the beam profile and the center information comprises information relating to a number of photons in the second area of the beam profile (Par. [0102, 0632]), wherein the evaluation device is configured to derive the combined signal Q by one or more of dividing the edge information and the center information, dividing multiples of the edge information and the center information, dividing linear combinations of the edge information and the center information (Par. [0040, 0079, 0102, 0105], [0232, 0567, 0572], thus teaches a combined signal Q) (Fig. 1 @ S1, S2, Par. [0041, 0558, 0561]). 

Regarding Claim 19, Send teaches wherein the detector (See Claim 1 rejection) comprises: 
the at least one transfer device (Fig. 1 @ 126, Par. [0558]); 
the at least two optical sensors (Fig. 1 @ 116, Par. [0041, 0558, 0561]), wherein each optical sensor has the at least one light sensitive area (Fig. 1 @ 138, Par. [0040, 0097, 0101, 0404, 0447, 0575]), wherein each optical sensor is designed to generate the at least one sensor signal (Fig. 1 @ S1, Par. [0041, 0558, 0561]) in response to illumination of its respective light-sensitive area (Fig. 1 @ 138, Par. [0040, 0097, 0101, 0404, 0447, 0575]) by at least one light beam originating (Fig. 1 @ 114, 116, w1, Par. [0041, 0567], i.e. the light beam which has passed through 114 and impinged on 116); 
the at least one evaluation device (Fig. 1 @ 120, Abstract, Par. [0558]) being configured for determining the at least one longitudinal coordinate z of the object (Par. [0090, 0567, 0572]) by evaluating the combined signal Q from the sensor signals (Par. [0232, 0567, 0572], thus teaches a combined signal Q) but does not explicitly teach at least one measuring head comprising at least one optical measurement fiber and at least one light beam originating from the optical measurement fiber. 
 
However, Farrar teaches at least one measuring head comprising at least one optical measurement fiber and at least one light beam originating from the optical measurement fiber (Fig. 1 @ 12 or 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Send by Farrar as taught above such that at least one measuring head comprising at least one optical measurement fiber and at least one light beam originating from the optical measurement fiber is accomplished in order to obtain a predictable result.

Regarding Claim 21, Send teaches wherein the transfer device comprises at least one collimating lens (Par. [0114, 0466]). 
Regarding Claim 22, Send teaches wherein the detector and the object (See Claim 19 rejection) but does not explicitly teach comprises at least one optical illumination fiber and illumination source for illuminating the object, wherein the illumination source is adapted to illuminate the object through the optical illumination fiber.  

However, Farrar teaches at least one optical illumination fiber (Fig. 1 @ 26) and illumination source (Fig. 1 @ 27) for illuminating the object (Fig. 1 @ 13), wherein the illumination source (Fig. 1 @ 27) is adapted to illuminate the object (Fig. 1 @ 13) through the optical illumination fiber (Fig. 1 @ 26).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Send by Farrar such that at least one optical illumination fiber and illumination source for illuminating the object, wherein the illumination source is adapted to illuminate the object through the optical illumination fiber is accomplished in order to obtain a predictable result.

Regarding Claim 26, Send teaches wherein the optical sensors comprise a CMOS sensor (Par. [0096, 0101, 0115, 0596]), wherein the evaluation device (Fig. 1 @ 120, Abstract, Par. [0558]) is adapted to divide the sensor region of the CMOS sensor (Par. [0096, 0101, 0115, 0596]) into at least two sub-regions (Fig. 1 @ 116), wherein the evaluation device is configured for determining the at least one longitudinal coordinate z of the object (Par. [0085, 0103]) by evaluating the combined signal Q from the sensor signals (Fig. 1 @ S1, S2, Par. [0041, 0558, 0561], Par. [0232, 0567, 0572], thus teaches a combined signal Q) of the at least two sub-regions (Fig. 1 @ 116). 
Regarding Claim 27, Send teach wherein the evaluation device (Fig. 1 @ 120, Abstract, Par. [0558]) is adapted to divide the sensor region of the CMOS sensor(Par. [0096, 0101, 0115, 0596]) into at least one left part and at least one right part and/or at least one upper part and at least one lower part and/or at least one inner and at least one outer part (Fig. 1 @ 116).  

Regarding Claim 35, Send as modified by Farrar teaches the method further comprising the following steps:   
providing at least one measuring head comprising one optical measurement fiber
and at least one transfer device (See Claim 19 rejection);
	generating at least one light beam originating from the optical measurement fiber (See Claim 19 rejection);
providing the at least two optical sensors, wherein each optical sensor  is designed to generate the at least one sensor signal in response to illumination of its respective light-sensitive area by the at least one light beam originating from the optical measurement fiber (See Claim 19 rejection); 
illuminating each of the light-sensitive areas of the at least two optical sensors with the light beam, wherein, thereby, each of the light-sensitive areas generates at least one sensor signal (See Claim 19 rejection); and 
evaluating the sensor signals, thereby, determining the at least one longitudinal coordinate z of the object, wherein the evaluating comprises deriving a combined signal Q of the sensor signals (See Claim 19 rejection).  

14.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Send in view of Farrar as applied to Claim 19 above and further in view of US Patent Pub. No. 2003/0010904 A1 by Luo (hereinafter Luo).

Regarding Claim 20, Send as modified by Farrar teaches the transfer device and the optical measurement fiber (See Claim 19 rejection) but does not explicitly teach wherein a numerical aperture of the transfer device is smaller than a numerical aperture of the optical measurement fiber. 

However Luo teaches wherein a numerical aperture of the transfer device (Par. [0077]: ball lens, i.e. the transfer device) is smaller than a numerical aperture of the optical measurement fiber (Par. [0077]).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Send as modified by Farrar by Luo as taught such that wherein a numerical aperture of the transfer device is smaller than a numerical aperture of the optical measurement fiber is accomplished in order to promote efficient optical coupling between the ball lens and the fiber guide (Luo, Par. [0077]).

Response to Arguments

Applicant’s arguments filed on 10/11/2022 with respect to claims 3, 22 and 24 under 112 rejection have been fully considered and they are persuasive. Therefore, the rejection is withdrawn.

Applicant’s arguments, filed on 10/11/2022, with respect to claims 1, 4-6, 14, 19-20, 21-22 and 25-27 have been fully considered but they are not persuasive.
 
	Applicant’s argument regarding Send fails to disclose at least the feature of claim 1 of “at least one evaluation device being configured for determining at least one longitudinal coordinate z of the object by evaluating a combined signal Q from the sensor signals”, as well as the amended features of (1) the evaluation device being configured for deriving the combined signal Q by one or more of dividing the sensor signals, dividing multiples of the sensor signals, dividing linear combinations of the sensor signals; and (2) the evaluation device being configured for using at least one predetermined relationship between the combined signal Q and the longitudinal coordinate for determining the longitudinal coordinate (Argument, Page 14) is not persuasive.

Send teaches at least one evaluation device (Fig. 1 @ 120, Abstract, Par. [0558]) being configured for determining at least one longitudinal coordinate z of the object (Par. [0090, 0567, 0572]) by evaluating a combined signal Q from the sensor signals (Par. [0232, 0567, 0572], thus teaches a combined signal Q);
wherein the evaluation device (Fig. 1 @ 120, Abstract, Par. [0558]) is configured for deriving the combined signal Q (Par. [0232, 0567, 0572], thus teaches a combined signal Q) by one or more of dividing the sensor signals, dividing multiples of the sensor signals, dividing linear combinations of the sensor signals (Fig. 1 @ S1, S2, Par. [0041, 0558, 0561]);  

wherein the evaluation device is configured for using at least one predetermined relationship between the combined signal Q and the longitudinal coordinate for determining the longitudinal coordinate (Par. [0085, 0103]).

Also, Applicant’s argument regarding applicant respectfully notes that the specific technique of evaluating of the sensor signals obtained by the optical sensors performed by the claimed detector allows for determining the longitudinal coordinate, and thereby permits distance measurements (Argument, Page 14) is not persuasive. Because there is no specific technique of evaluating of the sensor signals as claimed, Send already evaluating the sensor signals as claimed as mentioned above.
 
Applicant’s arguments regarding focus-induced photoresponse (FiP) and angle dependent optical element (Argument, Page 14-15) are not persuasive.

Claim 1 recites “a detector for determining a position of at least one object, the detector comprising:”. Therefore, according to the claimed limitation (detector), Send’s focus-induced photoresponse (FiP) also reads on to the claimed limitation as a detector. Send also teaches the angle dependent optical element (Fig. 1 @ 114, Abstract). Further, Send teaches determining of the longitudinal coordinate which is the objective of the instant application claim 1 (See Claim 1 rejection, Final OA).

Applicant’s argument regarding Claims 4 and 25 (Argument, Page 15) is not persuasive because of the same reason as stated above.

Applicant’s argument regarding Claims 5-6, 14, 19, 21-22 and 26-27 (Argument, Page 15) is not persuasive because of the same reason as stated above.

Applicant’s argument regarding Farrar (Argument, Page 16) is not persuasive.

As per MPEP § 2145. IV, “One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)”.

Applicant’s argument regarding Claim 20 (Argument, Page 16) is not persuasive because of the same reason as stated above.

Applicant’s argument regarding Luo (Argument, Page 16) is not persuasive.

As per MPEP § 2145. IV, “One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)”.

Applicant’s argument regarding Double Patent Rejection (Argument, Page 17) is not persuasive (See Double Patent Rejection, Final OA).

Applicant’s argument regarding Rejoinder (Argument, Page 17) is not persuasive, because Claim 1 is not patentable.


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571) 272-1950. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMIL AHMED/Primary Examiner, Art Unit 2877